                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

PANFILO PEREZ                                    §

VS.                                              §                  CIVIL ACTION NO. 9:17cv54

PAUL R. RILEY, ET AL.                            §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Panfilo Perez, an inmate at the Polunsky Unit, proceeding pro se, brought the above-
styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends that the defendant’s motion to dismiss be granted and this action be dismissed without

prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

              So ORDERED and SIGNED March 19, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge
